 ADELSON,INC.365Adelson, Inc., d/b/a Food Fair Stores, Inc.andTeamsters, Chauffeurs, WarehousemenandHelpersLocalUnionNo. 631,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 31-CA-336March13,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 19, 1966, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Adelson, Inc.,d/b/a Food Fair Stores, Inc., Las Vegas, Nevada, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.We do not adopt the Trial Examiner'sfinding that thedischarge of the three drivers was not subject to the grievanceprocedure.However, we find no merit in Respondent's exceptionthat the circumstances herein are appropriate for the exercise ofthe Board's discretion in deferring to arbitrationSmith v EveningNewsAssociation,371 U S. 195, 197;Westinghouse ElectricCorporation,162 NLRB 768;FiascoManufacturing Co ,162NLRB 611,CloverleafDivisionof Adams Dairy, Co,147 NLRB1410,1415-16TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASENevada, on September 7, 1966, on complaint of theGeneral Counsel against Adelson, Inc., d/b/a Food FairStores, Inc., herein called the Respondent or theCompany. The issue litigated is whether the Respondenthas violated Section 8(a)(5) of the Act. Briefs were filed bythe General Counsel and by the Respondent.'Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAdelson, Inc., is a wholly owned subsidiary of Food FairStores,Inc.,acorporationwhich operates retailsupermarkets in California and Nevada. This case isconcerned solely with seven supermarkets operated in theLas Vegas area in the name of Adelson, Inc., whereduring the past year the Respondent sold and distributedproducts of a gross value in excess of $500,000. During thesame period the Respondent received goods at these LasVegas stores valued in excess of $50,000, all transported tothe State of Nevada in interstate commerce directly fromStates other than the State of Nevada. I find that theRespondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Actto assert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen and HelpersLocalUnionNo. 631, InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Issuein BriefFor the six stores it operates in Las Vegas and theseventh in nearby Henderson, the Respondent purchasesdry groceries from Certified Grocers, among othersuppliers.Themerchandise comes from Certified'swarehouses in Los Angeles, California, about 300 milesdistant. For some time the Company has used its owndrivers to truck this merchandise from Los Angeles to LasVegas and its environs. On March 2, 1966, it finalized anarrangement with Certified to have truckdrivers employedby Certified, instead of the Respondent's own employees,make these deliveries, and, in direct consequence, itdischarged three of its employees. The Respondent didthis without notice to the Union, which was the exclusivebargaining agent of the employees so adversely affected.Because such unilateral action, in the face of its statutoryduty to bargain with Local 631-the representative of alltruckdrivers under existing contract-deprived the Unionof any opportunity to bargain with the Company on thesubject, and because it resulted in so substantial a loss ofemployment, the complaint alleges that the Respondentthereby refused to bargain in violation of Section 8(a)(5) ofthe Act.The answer denies all of the essential allegations of thecomplaint.Affirmatively it sets out a number ofaffirmative defenses, chief among them the assertion thatthe Union ought to have arbitrated the dispute under theTHOMAS A. RICCI, Trial Examiner: A hearing was held'An unopposed motion by the General Counsel to correctin the above-entitled proceeding before me in Las Vegas,transcriptis herebygranted.163 NLRB No. 53 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms of the existing collective-bargaining agreement, andthat therefore the Board should decline to hear and decidethe case.The FactsThe facts are clear, there is no meaningful conflict intestimony, and the record as a whole provesa prima factecase in support of the complaint.On March 2, 1966, immediately preceding the events inquestion, there were five long-haul and three short-haultruckdrivers in the Respondent's employ, all on the payrollof Adelson, Inc. These were Elmer Conn, Orville Green,Richard Giannoni, Walter Harris, Roscoe Risley, JackShaffer, Joseph Burleson, and Gilbert Dees. The Union'sdues payment records show that at that time seven ofthese-i.e., all but Dees-were regular paid-up membersof the Union. There was also then in effect a contractbetween the Respondent and Local 631 covering theforegoing employees. The agreement consisted of twodocuments, one dated April 1, 1962, and signed by MarketTown, a predecessor in ownership over the stores beforetheRespondent, and an amendment supplement datedApril 19, 1965, signed by the Respondent under the nameFood Fair Markets. The 1962 document describes thebargaining unit as "all drivers of trucks loading, unloading,storing and warehousing." The substantive terms of theagreement, as well as of the 1965 supplement, concernthemselves solely with the work and wage rate of drivers oftrucks. There is no indication in either document, or in therecord otherwise, that any employee in any other categoryiscoveredby the total contract. The supplementagreement provides that the contract shall remain in effectuntil April 1, 1968.I find that all long-haul and short-haul drivers employedby the Respondent in the Las Vegas area, excluding allsupervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the statute, and that at alltimesmaterial herein the Union has been and is theexclusive bargaining representative of all employees inthat bargaining unit within the meaning of Section 9 of thestatute.Sometime in February 1966 the Respondent approachedCertified Grocers with the proposal that drivers of thelattercompany haul dry groceries purchased by theCompany to the Las Vegas area instead of those employedby Food Fair. On March 2, agreement was reached to startdoing so on March 7.The same day, March 2, Morris Glass, Food Fairpersonnel director stationed in Los Angeles, telephonedJoe Folsom, the Company's district manager in Las Vegas,informed him that, as of the 7th, Certified would startdoing the hauling, and instructed him to serve notice ondrivers Burleson and Shaffer that they were discharged asof Saturday, March 5.2At 10 a.m., the same day, Benny Bautista, businessagent of Local 631, who had heard a rumor from Burleson,called Glass to tell him about it. When Glass answered heknew nothing, Bautista suggested "that we sit down andnegotiate it and discuss it before any changes were madefor the well-being of our people." Glass restated hisignorance of the matter. By afternoon Bautista hadlearnedof the projected discharges-Burleson andShaffer had heard of it from certain Los Angeles drivers atCertified-and again called Glass and asked him to cometo Las Vegas. Glass said "the machinery was in action,and he couldn't hold off Certified," and that in any eventhe could not meet Bautista before March 15.TheforegoingisBautista'stestimonyofhisconversations with Glass that day, which I fully credit. AsGlass recalled, he had only one talk with the businessagent, and his testimony is as follows:The Witness: Mr. Bautista called me approximately10:00 o'clock that morning, and said to me, "Iunderstand that you fellows-I hear that you fellowsare going to start hauling by Certified."And I said, "that is correct, Benny."And he said, "Why didn't you let me know?"And I said, "We didn't know about it until thismorning ourselves as to when we were going to start."Mr. Bautista said, "We ought to talk about this," orwords to that effect.And I said, "Any time, Benny."He said, "How about coming down here on the8th?"I said, "I have a prior commitment on the 8th. Icouldn't get away."He said, "How about the 15th?"I said I had some commitments for that date, too,but I will see.Glass also admitted having told Bautista that day "themachinery is in motion .... Certified is geared to startoperations on Monday, and I cannot stop it." He furtheradmitted Bautista asked him to defer action for a week sothey could discuss the question, and that his answer was:"I can't delay it now."The next time Glass spoke to Bautista was on March 23when he chanced to run into him in Las Vegas.It is conceded the Unioon was given no advance noticeof the contemplated change or discharges. Burleson,Shaffer, and Conn were dismissed by the end of the week.From March 7, 1966, to date the groceries purchased byFood Fair from Certified Grocers have been hauled byemployees of Certified in that Company's vehicles.Analysis,Defenses,and ConclusionsThesefacts, undisputed,picture a clear violation ofSection 8(a)(5) of theAct underestablished Board law, andI so find.3Despite its statutory obligation to bargain withthe Union on all matters pertaining to terms and conditionsof employment,the Company,without notice to the Local,eliminated a quantity of work normally performed byemployees in the truckdriving unit by arranging to have itperformed by the seller of its merchandise instead of byitself as purchaser using its own employees.Requestedspecificallytodiscussthematterwithaunionrepresentative,even before the change was implemented,itflatly refused to do so.As theBoard has recently stated,because the Respondent "unilaterally transferred thiswork,constituting a change in, and caused significantdetriment to employees in the driver...unit in terms oftheirwages, hours and other terms and conditions ofemployment... [it]violated Section 8(a)(5) and (1) of theAct."42These were long-haul drivers It was also stipulated by the'East Bay Union of Machinists, Local 1304, SteelworkersRespondent that at the same time Conn, a short-haul driver, was(Fibreboard Paper Products Corp.) v. N.L R B,379 U S 203discharged in like manner and for the same reason.4Cities Service Oil Company,158 NLRB 1204 ADELSON, INC.367When Bautista realized that Glass was going todischarge the men and not talk to him at all, he threatenedto picket the store in retaliation.The next day he receiveda telegram from Robert Fox,president of Food EmployersCouncil, centered in Los Angeles, apparently an employerorganization of which the Respondent is a member. Thetelegramwarned the Union that picketing in thecircumstances would be unlawful and violative of theexisting contract;italso "invoked the grievance andarbitrationprocedureofthecollective-bargainingagreement."In consequence of the telegram, the next day WilliamCarter, secretary-treasurer of the Union, talked to Fox onthe telephone. Fox said he knew little of the "problem,"and repeated his urging that the Union do no picketing.The two argued a bit, Carter said the Company was inviolationof the contract,and Fox that the contractauthorized the Respondent to subcontract away unit work.They spoke of trying to settle the "problem,"and Foxinvited Carter to arbitrate the question.Nothing came oftheir talk. Between March and August, shortly before thehearing, they spoke on the telephone several times andonce met in Las Vegas and once in Los Angeles. Theyspoke of possible settlement but there were no results.The charge in this proceeding had been filed on March 7and the complaint issued on May 27.On March 9,after the men had been discharged, Foxsent an assistant,Mel Dauber, to talk to Carter. Daubersaid he wanted to discuss the problem; at first Carter re-fused to recognize his authority, but then did talk. Thediscussion centered primarily about the possibility ofarbitration,and Carter suggested five or six names,apparently none acceptable to the Company's agent. Foxalso suggested some names,all rejected by the Union,which insisted that if there was to be arbitration thecentral figure would have to be a Nevada man. This wasthe inconclusive state of affairs at the time of the hearing.In its answer the Respondent sets out a number ofdefenses,and I find each of them without merit in the lightof the entire record.The Respondent asserts that it did bargain with theUnion as the statute demands. This is a reference to theattempt made to settle the "problem"with Secretary-TreasurerCarter.The Respondent misconceives thestatutory duty to bargain with the exclusive majorityrepresentative. The duty arisesbeforeunilateral action bythe employer;the vice in the Respondent's conduct lay inthe refusal of Glass, its personnel director,to discuss thechange made at the special request of Bautista before itwas made. Indeed,all talk between Carter and Fox, or hisrepresentative,after thefait accompli,was but an attemptto avoid the consequence of the charge which had alreadybeen filed.Carter did suggest at one point that thestatusquobe first restored,but Fox would have none of that. Atno time during these conversationsafter the factdid Foxpermit any discussionof whetheror not theCompanyshouldmake the change,or whether some other methodfor achieving its economic purposes might be found. Andwhatever conversations may have taken place in January1965,when the possibility of this change was firstconsidered,but before the contract extension amendmentof April 1965,cannot fill the void of the failure and refusalto bargain in 1966.5There is no factual support for the assertion in theanswer that the change of delivery method in this instancewas permitted by "past practice."The contract is silent onthe subcontracting and there is no evidence of previousexperience.There is an arbitration provision in the existing contract,but it is expressly limited to"grievances arising out of theinterpretation of this Agreement,including layoffs andrehires ......Therewas nothing in the arbitraryelimination of a substantial portion of the unit work in thisinstance,or in the consequent discharge of the threeemployees,that could fairly be said to involve any"interpretation"of the existing contract.The "problem,"therefore, was not one embraced within the scope of thecontractual grievance and arbitration provision. In anyevent,even assuming the Union,or the employeesthemselves,could have resorted to arbitration,but choseinstead to resort to the Board to redress the unfair laborpractices committed,the fact cannot serve as a defense tothe Respondent now.6The last defense rests upon an assertion that bargainingwould have been"futile" in any event.Here the impliedassertion is that Local 631 or its agents were not trulyconcerned with whether or not the Company gave themadvance notice of the change,or whether the Companywas willing to bargain about it before deciding the matter.All that the Union wanted and still desires today,according to the Company,is to retain exclusive juris-diction over all trucking in Clark County, where thecity of Las Vegas is located. The theory of defense here isthatbecause bargaining in this situation would befutile-the Union not really caring to discuss the projectedchange-there was no point in consulting them in advanceand therefore the complaint must be dismissed.But this is precisely the point of the rule of law whichmakes bargaining mandatory before substantial unilateralchanges of this kind are made. "Experience has shown,... that candid discussion of mutual problems by laborand management frequently results in their resolution withattendant benefit to both sides. Business operations mayprofitably continue and the jobs may be preserved. Suchpriordiscussionwith a dulydesignated bargainingrepresentative is all that the Act contemplates. But itcommands no less."7Upon the basis of the foregoing considerations,and therecord as a whole, I find that by unilaterally altering themethod of deliveries by arranging to have CertifiedGrocers deliver drygroceriesfrom Los Angeles to LasVegas in place of its own employees, and by dischargingthree of its own drivers, without advance notice to theUnion, the Respondent has violated Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.5Cf. HartmanLuggage Company,145 NLRB 1572, 1578.'Town & CountryMfg. Co.,Inc., etc,136 NLRB 1022, enfd6Aerodex, Inc,149 NLRB 192,CloverleafDivisionof Adams316 F 2d 846 (C A. 5)Dairy Co , etc ,147 NLRB 1410 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYEffective redress of statutory wrongsmeansthe remedymust be tailored to fit the case. Here the Respondent mustbe ordered to cease and desist from unilaterally reducingthe amount of work available for its employees withoutbargaining with the Charging Union about its decision todo so, and hereafter it must bargain with the Union inadvance of such changes in methods of operations. Threeemployees having been discharged in direct consequenceof theunilateralaction, the Companymustalso be orderedto cancel its March arrangement for trucking merchandisefrom Certified Grocers and resume its past practice ofhaving its own drivers perform the work. The Respondentoperates very extensivelyas a multistate,retail food-marketingbusiness.Thereisno reasontobelieve,therefore, that reinstatement of three drivers, and perhapseven resumed use of a truck or two, at leastuntilsuch timeas itshall have fulfilled its statutory duty to bargain, willbe anundue burden. Each of the three drivers must bereinstated to his former position and made whole for anyloss ofearningshe may have suffered as a result of theemployer's bypassing of their bargaining agent andunilaterallyeliminatingwork previously performed bythem,in the mannerset forth in F. W.Woolworth Co.,90NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB716. Noless than restorationof thestatusquowillserve ifbargaining,as dictated by the Act, is to be other than anexercise in futility.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Adelson, Inc., d/b/a Food Fair Stores, Inc., is anemployer within the meaning of Section 2(2) of the Act.2.Teamsters, Chauffeurs, Warehousemen and HelpersLocalUnionNo. 631, InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.By unilaterally altering its method of transportingpurchased groceries from Los Angeles to Las Vegaswithout first bargaining with the Union as the exclusiverepresentativeof the employees in the appropriatebargaining unit, the Respondent has committed unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that Adelson, Inc., d/b/a Food Fair Stores,Inc., Las Vegas, Nevada, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters,Chauffeurs,Warehousemen and Helpers Local UnionNo. 631,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of all employees in theappropriate bargaining unit in its Las Vegas, Nevada,stores, and from unilaterally changing their wages, hours,and other terms and conditions of employment withoutprior consultation with the above-named Union, or anyother union which they may select as their exclusivebargaining representative.(b) In any like or related manner interfering with,restraining, or coercing employees in their exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Reinstate its priormethod of transporting drygroceriespurchased from Certified Grocers in LosAngeles to its Las Vegas stores by use of its ownemployees; offer Elmer Conn, Jack Shaffer, and JosephBurleson immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges previouslyenjoyed; and make whole all three of those employees forany loss of pay they may have suffered by reason of theirdischarge on March 5, 1966, in the manner set out under"The Remedy" section of this Decision.(b)Upon request, bargain collectively with the above-named Union as the exclusive representative of allemployees in the appropriate bargaining unit in respect torates of pay, wages, hours of employment, or other termsorconditionsofemployment,andembody anyunderstanding reached in a signed agreement.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary or useful in determining the amount ofbackpay due and rights of reinstatement under the termsof this Recommended Order.(d)Post at its stores in Las Vegas and Henderson,Nevada,copiesoftheattachednoticemarked"Appendix."$ Copies of said notice, to be furnished by theRegional Director for Region 31, after being duly signed bytheRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.98 In the event that this Recommended Order is adopted by theBoard, the words "aDecisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "9 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National Labor NORMANDY SQUARE FOODBASKET369RelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withTeamsters, Chauffeurs, Warehousemen and HelpersLocal Union No. 631, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative of all ouremployees in the appropriate bargaining unit at ourLasVegas and Henderson, Nevada, stores, orunilaterally change the wages, hours, rates of pay, orother terms or conditions of employment of suchemployees without prior consulation with the above-named Union, or any other union which they mayselectastheirbargaining representative.Thebargainingunit is:All long-haul and short-haul drivers employed byus in the Las Vegas area, excluding allsupervisors as defined in the Act.WE WILL reestablish our prior system oftransporting dry groceries purchased in Los Angelesfrom Certified Grocers to our stores in the Las Vegasarea by use of our own employees; we will offerimmediate and full reinstatement to Elmer Conn,Jack Shaffer, and Joseph Burleson to their former orsubstantially equivalent position; we will make eachof these drivers whole for any loss of pay they mayhave suffered as the result of their discharge onMarch 5, 1966, in the manner described in the TrialExaminer's Decision.WE WILL bargain, upon request, with Teamsters,Chauffeurs, Warehousemen and Helpers Local UnionNo. 631, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of ouremployees in the appropriate bargaining unit withrespect to wages, hours, and other terms andconditions of employment.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named Union or any other labor organization.ADELSON, INC., D/B/A FOODFAIR STORES, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building 215 West Seventh Street, Los Angeles,California 90012, Telephone 688-5850.Normandy Square FoodBasket,Inc.andRetailClerksand MangersUnion Local1357,affiliatedwith RetailClerks Inter-nationalAssociation,AFL-CIO. Case 4-CA-3988March 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 17, 1966, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief. The General Counsel filed a briefin generalsupport of the Trial Examiner's Decision,but also filed cross-exceptions to portions of theDecision and a supporting brief in which theCharging Party joined. The Respondent also filed ananswering brief to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.IChairman McCulloch does not find it necessary to decidewhether the lessor and lessees herein are joint employers Hewould assert jurisdiction on the theory expressed inTrade WindsMotor Hotel &Restaurant,140 NLRB 567 Here, as inTradeWinds,theenterprises,although separately owned and operated,are held out to the publicas a single,integratedenterprise,occupy a common situs, serve essentially the same class ofcustomers,and supplement each other Dueto the great amountof businessdone by the Mart, the impact exerted upon commerceby a labor dispute at one of th6lessees inthe Mart would be muchgreater thanthat exerted upon commerce by a labor dispute at aseparatelylocated retailbusinessGrand Central Liquors,155NLRB 295, 298.'The General Counsel excepted to the Trial Examiner's failureto find that Al Lipkinwas an agent of the RespondentInasmuchas the record showsthat at thetime of the formation ofRespondent Corporation Al Lipkin wasdesignated as itspresident, and as Lipkin's own testimony at the PennsylvaniaLabor Relations Board hearing on March 28, 1966, disclosed thathe still occupies that position, we find that at all material times AlLipkin wasan agent ofthe Respondent, and that the unfair laborpractices committed by him are attributable to the RespondentWe also hereby correct the Trial Examiner'sinadvertent failureto grant the "Joint Motion To Amend Stipulation Of The PartiesKnown AsGeneral Counsel's Exhibit No 4 "163 NLRB No. 45